EXHIBIT 99.1 ELTEK LTD. 4 Drezner Street Sgoola Industrial Zone, P.O. Box 159 Petach Tikva 49101, Israel November 20, 2012 NOTICE OF 2 TO BE HELD ON DECEMBER 30, 2012 Eltek Ltd. Shareholders: We cordially invite you to attend the 2012 Annual General Meeting of Shareholders of Eltek Ltd., to be held at 10:00 a.m. (Israel time) on Sunday, December 30, 2012, at our offices at 4 Drezner Street, Sgoola Industrial Zone, Petach Tikva, Israel, for the following purposes: 1. To elect Mr. Itamar Levy to serve as a Class I director until our 2015 Annual General Meeting of Shareholders and Ms. Irit Eluz to serve as a Class II director until our 2013 Annual General Meeting of Shareholders; 2. To re-elect Ms. Ophira Rosolio-Aharonson as an outside director for a third three-year term; 3. To ratify and approve the reappointment of Somekh Chaikin, registered public accounting firm, a member firm of KPMG International, as our independent registered public accountants for the fiscal year ending December 31, 2012; and 4. To review and discuss our directors’ report, auditor’s report and consolidated financial statements for the fiscal year ended December 31, 2011. Our Board of Directors recommends that you vote in favor of all of the proposals, which are described in the attached Proxy Statement. Shareholders of record at the close of business on Monday, November 20, 2012 are entitled to notice of and to vote at the Annual General Meeting.You can vote either by mailing in your proxy or in person by attending the meeting.If voting by mail, the proxy must be received by our transfer agent or at our registered office in Israel at least forty-eight (48) hours prior to the designated time for the Annual General Meeting to be validly included in the tally of ordinary shares voted at the meeting.If you attend the meeting, you may vote in person and your proxy will not be used.Detailed proxy voting instructions are provided both in the Proxy Statement and on the enclosed proxy card. Sincerely, Arieh Reichart President and Chief Executive Officer ELTEK LTD. 4 Drezner Street Sgoola Industrial Zone, P.O. Box 159 Petach Tikva 49101, Israel PROXY STATEMENT 2 This Proxy Statement is being furnished to the shareholders of Eltek Ltd. in connection with the solicitation of proxies on behalf of the Board of Directors of Eltek Ltd. to be voted at the 2012 Annual General Meeting of Shareholders, or the Meeting, and at any adjournment thereof, pursuant to the accompanying Notice of 2012 Annual General Meeting of Shareholders.The Meeting will be held at 10:00 a.m. (Israel time) on December 30, 2012, at our offices at 4 Drezner Street, Sgoola Industrial Zone, Petach Tikva, Israel. This Proxy Statement, the attached Notice of 2012 Annual General Meeting of Shareholders and the enclosed proxy card are being mailed to shareholders on or about November 23, 2012. Purpose of the Annual General Meeting At the Meeting, shareholders will be asked to vote upon the following matters: (i) election of Mr. Itamar Levy to serve as a Class I director until our 2015 Annual General Meeting of Shareholders and Ms. Irit Eluz to serve as a Class II director until our 2013 Annual General Meeting of Shareholders; (ii) re-election of Ms. Ophira Rosolio-Aharonson as an outside director for a third three-year term; (iii) ratification and approval of the re-appointment of Somekh Chaikin, registered public accounting firm, a member firm of KPMG International, as our independent registered public accountants for the fiscal year ending December 31, 2012.In addition, our directors’ report, auditor’s report and consolidated financial statements for the year ended December 31, 2011 will be reviewed and discussed at the Meeting. We are currently unaware of any other matters that will come before the Meeting.If any other matters properly come before the Meeting, the persons designated as proxies intend to vote on such matters in accordance with the judgment and recommendation of the Board of Directors. Recommendation of the Board of Directors Our Board of Directors recommends a vote FOR each of the nominees for director named in this Proxy Statement and FOR the other proposals set forth in this Proxy Statement. Proxy Procedure Only holders of record of our ordinary shares, par value of NIS 0.6 per share, as of the close of business on November 20, 2012, are entitled to notice of, and to vote in person or by proxy, at the Meeting.As of November 20, 2012, the record date for determination of shareholders entitled to vote at the Meeting, there were 6,610,107 issued and outstanding ordinary shares. · Voting in Person.If your shares are registered directly in your name with our transfer agent (i.e. you are a “registered shareholder”), you may attend and vote in person at the Meeting.If you are a beneficial owner of shares registered in the name of your broker, bank, trustee or nominee (i.e. your shares are held in “street name”), you are also invited to attend the Meeting; however, to vote in person at the Meeting as a beneficial owner, you must first obtain a “legal proxy” from your broker, bank, trustee or nominee, as the case may be, authorizing you to do so. · Voting by Mail.You may submit your proxy by mail by completing, signing and mailing the enclosed proxy card in the enclosed, postage-paid envelope, or, for shares held in street name, by following the voting instructions provided by your broker, bank trustee or nominee. If voting by virtue of a “legal proxy” or by mail, the proxy must be received by our transfer agent or at our registered office in Israel at least forty-eight (48) hours prior to the appointed time of the Meeting to be validly included in the tally of ordinary shares voted at the Meeting. Change or Revocation of Proxy If you are a registered shareholder, you may change your vote at any time prior to the exercise of authority granted in the proxy by delivering a written notice of revocation to our Corporate Secretary, by granting a new proxy bearing a later date, or by attending the Meeting and voting in person.Attendance at the Meeting will not cause your previously granted proxy to be revoked unless you specifically so request. If your shares are held in street name, you may change your vote by submitting new voting instructions to your broker, bank, trustee or nominee or, if you have obtained a legal proxy from your broker, bank, trustee or nominee giving you the right to vote your shares, by attending the Meeting and voting in person. Quorum The presence of two shareholders holding, in the aggregate, at least forty-percent of our voting rights, represented in person or by proxy at the Meeting, will constitute a quorum.If within half an hour from the time designated for the Meeting a quorum is not present, the Meeting will stand adjourned and the adjourned meeting will be held at 10:00 a.m. (Israel time) on December 31, 2012, at the same place as the original Meeting.The presence of one or more shareholders, in person or by proxy, holding at least one ordinary share, will constitute a quorum for the adjourned Meeting.This notice will serve as notice of such adjourned meeting if no quorum is present at the original date and time and no further notice of the adjourned meeting will be given to shareholders. Abstentions and broker non-votes will be counted towards the quorum.Generally, broker non-votes occur when shares held by a broker for a beneficial owner are not voted with respect to a particular proposal because (i)the broker has not received voting instructions from the beneficial owner and (ii)the broker lacks discretionary voting power to vote such shares. While a broker non-vote will be used for the purpose of establishing a quorum, it will not otherwise be counted in the voting process. Thus, broker non-votes will not affect the outcome of any of the matters being voted on at the Annual Meeting. Unsigned or unreturned proxies, including those not returned by banks, brokers, or other record holders, will not be counted for quorum or voting purposes. Majority Vote Standard Each ordinary share entitles its holder to one vote.An affirmative vote of the holders of a majority of the ordinary shares represented at the Meeting, in person or by proxy, entitled to vote and voting thereon, is required to approve each of the proposals, except as otherwise stated in the proposal. In tabulating the voting result for any particular proposal, shares that constitute broker non-votes and abstentions are not considered votes cast on that proposal.Unsigned or unreturned proxies, including those not returned by banks, brokers, or other record holders, will not be counted for voting purposes. We have received indications from our principal shareholders, Merhav M.N.F. Ltd. and Integral International Inc., and directors and officers, who together hold approximately 25.3% of our issued and outstanding ordinary shares, that they presently intend to vote for each of the nominees for director and in favor of all of the other proposals to be voted on at the Meeting. Cost of Soliciting Votes for the Annual Meeting We will bear the cost of soliciting proxies from our shareholders.Proxies will be solicited by mail and may also be solicited in person, by telephone or electronic communication, by our directors, officers and employees.We will reimburse brokerage houses and other custodians, nominees and fiduciaries for their expenses in accordance with the regulations of the Securities and Exchange Commission concerning the sending of proxies and proxy material to the beneficial owners of our shares. Beneficial Ownership of Ordinary Shares by Certain Beneficial Owners and Management The following table sets forth certain information as of November 20, 2012 regarding the beneficial ownership by (i) all shareholders known to us to own beneficially more than 5% of our issued and outstanding ordinary shares, (ii) each director and (iii) all directors and executive officers as a group: Name Number of Ordinary Shares Beneficially Owned (1) Percentage of Outstanding Ordinary Shares (1)(2) Josef Maiman % Merhav M.N.F. Ltd. % Integral International Inc. % David Banitt Eytan Barak Itamar Levy Amit Mantsur Erez Meltzer Ophira Rosolio-Aharonson All directors and executive officers as a group (19 persons) % Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities.Ordinary shares relating to options or convertible notes currently exercisable or convertible, or exercisable or convertible within 60 days of this table, are deemed outstanding for computing the ownership percentage of the person holding such securities but are not deemed outstanding for computing the percentage of any other person.Except as indicated by footnote, and subject to community property laws where applicable, the persons named in the table above have sole voting and investment power with respect to all shares shown as beneficially owned by them. Based on 6,610,107 ordinary shares issued and outstanding as of November 20, 2012. Based upon a Schedule 13D/A filed with the Securities and Exchange Commission on May 29, 2007 and other information available to the company.Includes 989,696 ordinary shares held of record by Merhav M.N.F. Ltd., an Israeli private company controlled by Mr. Maiman and 599,744 ordinary shares held of record by Integral International Inc., a Panama corporation controlled by Mr. Maiman.Accordingly, Mr. Maiman may be deemed to be the beneficial owner of the ordinary shares held directly by Merhav M.N.F. Ltd. and Integral International Inc. Merhav M.N.F. Ltd. is an Israeli private company controlled by Mr. Maiman.Accordingly, Mr. Maiman may be deemed to be the beneficial owner of the ordinary shares held directly by Merhav M.N.F. Ltd. Integral International Inc. is a Panama corporation controlled by Mr. Maiman.Accordingly, Mr. Maiman may be deemed to be the beneficial owner of the ordinary shares held directly by Integral International Inc. I.ELECTION OF DIRECTORS (Item 1 on the Proxy Card) In June 2012, our Board of Directors elected Mr. Itamar Levy to serve as a director until this Annual Meeting of shareholders to fill the vacancy resulting from the resignation of Mr. Yaron Malka.Mr. Levy will be standing for election to serve as a Class I director until our annual general meeting of shareholders to be held in 2015.In addition, Ms. Irit Eluz will be standing for election to serve as a Class II director until our annual general meeting of shareholders to be held in 2013. Our articles of association provide for a board of directors consisting of no less than three and no more than nine members or such other number as may be determined from time to time at a general meeting of shareholders, and the number of directors must be odd.Our Board of Directors is currently composed of six directors and after this Annual Meeting it is expected to be composed of seven Directors. Under our Articles of Association, our Board of Directors is divided into three classes (other than outside directors).In general, at each annual general meeting of shareholders one of such classes of directors is elected for a term of three years by a vote of the holders of a majority of the voting power represented and voting at such meeting.In addition to the three classes of directors, we have two “outside directors,” as defined and required by the Israeli Companies Law (see Item 2 below).All the members of our Board of Directors (except the outside directors) may be re-elected upon completion of their term of office. Our Board of Directors may temporarily fill vacancies in the Board or add to their body until the next annual meeting of shareholders, provided that the total number of directors does not exceed the maximum number permitted under our Articles of Association. In general, NASDAQ Stock Market Rules require that the board of directors of a NASDAQ-listed company have a majority of independent directors and its audit committee must have at least three members and be comprised only of independent directors, each of whom satisfies the respective “independence” requirements of NASDAQ and the Securities and Exchange Commission.However, foreign private issuers, such as our company, are permitted to follow home country corporate governance practices instead of the comparable requirements of NASDAQ Stock Market Rules.Accordingly, we do not comply with the NASDAQ requirement to maintain a majority of independent directors, as defined under NASDAQ Stock Market Rules.Instead, we follow Israeli law and practice in accordance with which we are required to appoint at least two outside directors, within the meaning of the Israeli Companies Law, to our Board of Directors.In accordance with the rules of the Securities and Exchange Commission and NASDAQ, we have the mandated three independent directors, as defined by the rules of the Securities and Exchange Commission and NASDAQ, on our audit committee. We also do not follow the NASDAQ requirement regarding the process for the nomination of directors.Instead, we follow Israeli law and practice in accordance with which directors are elected by the shareholders, unless otherwise provided in a company’s articles of association.Our Articles of Association do not provide otherwise.In accordance with Israeli law and practice, our Board of Directors is authorized to recommend to our shareholders director nominees for election. In the event that a named director nominee is unable to serve, the proxies will be voted for the election of such other person as shall be nominated by our Board of Directors.We are not aware of any reason why any of the nominees, if elected, would be unable or unwilling to serve, and we do not have any understanding or agreement with respect to the future election of the named nominees. Set forth below is a brief biography of each of the nominees for director, based upon our records and information furnished to us by each of them. Mr. Itamar Levy, 36, has served as Corporate Vice President– Head of Corporate Development at Gadot Chemical Tankers and Terminals Ltd., a wholly-owned subsidiary of Ampal-American Israel Corporation, since November 2008. Prior to that and from January 2007 to November 2008, Mr. Levy served as Director of Business Development at the Beny Steinmetz Group, and from September 2004 to January 2007, as a Partner at the Private Equity and Investment Banking arm of La Compagnie Financière Edmond de Rothschild Banque in Israel. From September 2003 to September 2004, Mr. Levy was an Associate at Paul, Weiss, Rifkind, Wharton & Garrison LLP., a leading law firm based in New York.Mr. Levy holds an MBA from Northwestern University - Kellogg School of Management (in affiliation with the Tel Aviv University) and an LL.B and B.A. in Business Management from the Interdisciplinary Center in Herzeliya. Ms. Irit Eluz, 45, has been the Chief Financial Officer and Senior Vice President – Finance and Treasurer of Ampal-American Israel Corporation since October 2004.From May 2002 until October 2004, Ms. Eluz was Chief Financial Officer and Vice President – Finance and Treasurer of Ampal-American Israel Corporation.From January 2000 until April 2002, Ms. Eluz was the Associate Chief Financial Officer of Merhav. From June 1995 until December 1999, Ms. Eluz was the Chief Financial Officer of Kamor Group. Ms. Eluz serves as a director of Ampal-American Israel Corporation and Gadot Chemical Tankers and Terminals Ltd.Since July 2006, Ms. Eluz has been an external director of Kamor Ltd. Under the Israeli Companies Law, the affirmative vote of the holders of a majority of the ordinary shares represented at the Meeting, in person or by proxy, entitled to vote and voting on the matter, will be necessary for shareholder approval of the election of the director nominee named above. The Board of Directors recommends a vote FOR the election of the director nominees named above. Directors Continuing in Office Name Age Class of Director Expiration of Term David Banitt (1) 60 Class II Erez Meltzer 54 Class III Amit Mantsur 41 Class III Eytan Barak (1) 67 Outside Director (1) Member of the Audit Committee For the biographies of the directors continuing in office, see Item 6.A. “Directors, Senior Management and Employees — Directors and Senior Management” of our Annual Report on Form 20-F for the year ended December 31, 2011 (filed with the Securities and Exchange Commission on April 2, 2012), which may be viewed through the EDGAR website of the Securities and Exchange Commission at www.sec.gov or via a link from our website at www.eltekglobal.com.The contents of our website do not form part of the proxy solicitation material. II.RE-ELECTION OF AN OUTSIDE DIRECTOR (Item 2 on the Proxy Card) Under the Israeli Companies Law, Israeli companies whose shares have been offered to the public are required to appoint at least two outside directors.The Israeli Companies Law provides that a person may not be appointed as an outside director if (i) the person is a relative of a controlling shareholder; (ii) the person, or the person’s relative, partner, employer or an entity under that person’s control, has or had during the two years preceding the date of appointment any affiliation with the company, or the controlling shareholder or its relative; (iii) in a company that does not have a controlling shareholder, such person has an affiliation, at the time of his appointment, to the chairman, chief executive officer, a shareholder holding at least 5% of the share capital of the company or the chief financial officer; and (iv) if such person’s relative, partner, employer, supervisor, or an entity he controls, has other than negligible business or professional relations with any of the persons with whom the outside director himself may not be affiliated.The term “relative” means a spouse, sibling, parent, grandparent and child, and child, sibling or parent of a spouse or the spouse of any of the foregoing.The term “affiliation” includes an employment relationship, a business or professional relationship maintained on a regular basis, control and service as an office holder (excluding service as an outside director of a company that is offering its shares to the public for the first time).In addition, no person may serve as an outside director if the person’s position or other activities create or may create a conflict of interest with the person’s responsibilities as director or may otherwise interfere with the person’s ability to serve as director.A director of one company may not be appointed as an outside director of another company if a director of the other company is acting as an outside director of the first company at such time. At least one of the outside directors elected must have “accounting and financial expertise” and any other outside director must have “accounting and financial expertise” or “professional qualification,” as such terms are defined by regulations promulgated under the Israeli Companies Law.If, at the time an outside director is appointed all members of the board of directors who are not controlling shareholders or their relatives, are of the same gender, then that outside director must be of the other gender. Outside directors are elected by shareholders.Outside directors serve for a three-year term, which may be renewed for two additional three year periods through one of the following mechanisms: (i) the board of directors proposed the nominee and his appointment was approved by the shareholders in the manner required to appoint outside directors for their initial term (described above); or (ii) one or more shareholders holding 1% or more of the voting rights proposed the nominee, and the nominee is approved by a majority of the votes cast by the shareholders of the company on the matter, excluding the votes of controlling shareholders and those who have a personal interest in the matter as a result of their relationship with any controlling shareholder, provided that the aggregate votes cast by shareholders who are not controlling shareholders and do not have a personal interest in the matter as a result of their relationship with the controlling shareholders voted in favor of the re-election of the nominee constitute more than 2% of the voting rights in the company. Outside directors can be removed from office only by the same special percentage of shareholders as can elect them, or by a court, and then only if the outside directors cease to meet the statutory qualifications with respect to their appointment or if they violate their duty of loyalty to the company. Each committee that is authorized to exercise powers that are usually vested in the board of directors must include at least one outside director and the audit committee must include all of the outside directors.An outside director is entitled to compensation as provided in regulations promulgated under the Israeli Companies Law and is otherwise prohibited from receiving any other compensation, directly or indirectly, in connection with such service. Mr. Eytan Barak was elected to serve as an outside director at our 2008 annual general meeting of shareholders for an initial three-year term and was elected to serve as an outsider director at our 2011 annual general meeting of shareholders for a second three-year term, pursuant to the provisions of the Israeli Companies Law, following which the service of Mr. Barak as an outside director may be renewed for an additional three-year term.Ms. Ophira Rosolio-Aharonson was elected to serve as an outside director at our 2006 annual general meeting of shareholders for an initial three-year term and was elected to serve as an outsider director at our 2009 annual general meeting of shareholders for a second three-year term, following which the service of Ms. Rosolio-Aharonson as an outside director may be renewed for one additional three-year term at this Meeting. Our Board of Directors has determined that Ms. Rosolio-Aharonson and Mr. Barak each qualifies as an outside director within the meaning of the Israeli Companies Law.Our Board of Directors has further determined that Mr. Barak has accounting and financial expertise and that Ms. Rosolio-Aharonson has professional qualification, as such terms are defined by regulations promulgated under the Israeli Companies Law. At the Meeting, shareholders will be asked to re-elect Ms. Ophira Rosolio-Aharonson, whose second term expires as of the Meeting, as an outside director of our company for a third three-year term. Set forth below is information about the nominee for outside director, including principal occupation, business history and any other directorships held. Ophira Rosolio-Aharonson, 62, was elected to serve as an outside director (within the meaning of the Israeli Companies Law) in December 2006 and is a member of our audit committee and executive committee.Ms. Rosolio-Aharonson is a co-founder of Seagull Tech Inc. and KeyScan Inc.In addition, Ms. Rosolio-Aharonson serves as an executive director of several private and publicly traded companies, a strategic business consultant to high-technology companies and an advisor to venture capital firms in Israel and the United States. Ms. Rosolio-Aharonson also serves as a director of Cimatron Ltd and Scailex Corp.From 1992 through 1999, Ms. Rosolio-Aharonson served as the chief executive officer of Terra Computers, Inc. in the United States.From 1980 to 1989, Ms. Rosolio-Aharonson served as a senior executive, holding managerial positions, at Clal Ltd., an Israeli company publicly traded on the Tel Aviv Stock Exchange, including director, chief executive officer, chief operations officer and vice president of sales and marketing of Clal Ltd.’s subsidiaries.Ms. Rosolio-Aharonson holds a B.Sc. degree in applied mathematics and physics, and has completed courses required for a M.Sc. degree in bio-medical engineering, both from the Technion – Israel Institute of Technology and is a graduate of the executive business and management program of Tel Aviv University. The election of the nominee for outside director requires the affirmative vote of a majority of ordinary shares represented at the Meeting, in person or by proxy, entitled to vote and voting on the matter, provided that either (i) the shares voting in favor of such resolution include at least a majority of the shares of non-controlling shareholders (and shareholders who do not have a personal interest in the matter as a result of their relationship with the controlling shareholders) who vote on the matter (excluding the vote of abstaining shareholders), or (ii) the total shareholdings of the non-controlling shareholders (and shareholders who do not have a personal interest in the matter as a result of their relationship with the controlling shareholders) who vote against such proposal do not represent more than 2% of the voting rights in our company. We are not aware of any reason why the nominee, if elected, would be unable or unwilling to serve as an outside director.In the event that the named nominee for outside director would be unable to serve, the proxies will be voted for the election of such other person as shall be nominated by our Board of Directors. The Board of Directors recommends a vote FOR the election of the nominee for outside director. For the biography of Mr. Eytan Barak, the outside director continuing in office, see Item 6.A. “Directors, Senior Management and Employees — Directors and Senior Management” of our Annual Report on Form 20-F for the year ended December 31, 2011 (filed with the Securities and Exchange Commission on April 2, 2012), which may be viewed through the EDGAR website of the Securities and Exchange Commission at www.sec.gov or via a link from ourwebsite at www.eltekglobal.com.The contents of our website do not form part of the proxy solicitation material. III.RATIFICATION AND APPROVAL OF RE-APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS (Item 3 on the Proxy Card) We first appointed Somekh Chaikin, registered public accounting firm, a member firm of KPMG International, as our independent accountants in 1996 and have re-appointed the firm as our independent accountants since such time. At the Meeting, shareholders will be asked to ratify and approve the re-appointment of Somekh Chaikin as our independent registered public accountants for the fiscal year ending December 31, 2012, pursuant to the recommendation of our Audit Committee and Board of Directors.Somekh Chaikin has no relationship with us or any of our subsidiaries or affiliates except as independent registered public accountants and, to a limited extent, as tax consultants and providers of some audit related services.Our Audit Committee and Board of Directors believe that the independence of Somekh Chaikin is not affected by such limited non-audit functions and, that as a result of their familiarity with our operations and reputation in the auditing field, such firm has the necessary personnel, professional qualifications and independence to act as our independent registered public accountants. In accordance with applicable law, our Board of Directors will ratify and approve our Audit Committee’s determination of the remuneration of Somekh Chaikin according to the volume and nature of their services. With respect to fiscal year 2011, we paid Somekh Chaikin approximately $105,000 for audit services and approximately $9,250 for tax related services. It is therefore proposed that at the Meeting the shareholders adopt the following resolution: “RESOLVED, that the appointment of Somekh Chaikin, registered public accounting firm, a member firm of KPMG International, as the independent registered public accountants of the Company to conduct the annual audit of its financial statements for the fiscal year ending December 31, 2012, be and hereby is ratified and approved.” The affirmative vote of the holders of a majority of the ordinary shares represented at the Meeting, in person or by proxy, entitled to vote and voting on the matter, will be necessary for shareholder approval of the foregoing resolution. The Board of Directors recommends a vote FOR the foregoing resolution. IV.REVIEW AND DISCUSSION OF THE DIRECTORS' REPORT, AUDITOR'S REPORT AND CONSOLIDATED FINANCIAL STATEMENTS At the Meeting, our directors’ report, auditor’s report and consolidated financial statements for the year ended December 31, 2011 will be presented.We will hold a discussion with respect to the financial statements at the Meeting.This item will not involve a vote of the shareholders. The foregoing directors’ report, auditor’s report and consolidated financial statements for the year ended December 31, 2011, as well as our annual report on Form 20-F for the year ended December 31, 2011 (filed with the Securities and Exchange Commission on April 2, 2012), may be viewed on our website at www.eltekglobal.com or through the EDGAR website of the Securities and Exchange Commission at www.sec.gov.Shareholders may receive a hard copy of the annual report on Form 20-F containing the consolidated financial statements free of charge upon request.None of the director’s report, auditor’s report, consolidated financial statements, the Form 20-F or the contents of our website form part of the proxy solicitation material. V.OTHER MATTERS The Board of Directors does not intend to bring any matters before the Meeting other than those specifically set forth in the Notice of the Meeting and knows of no matters to be brought before the Meeting by others.If any other matters properly come before the Meeting, it is the intention of the persons named in the accompanying proxy to vote such proxy in accordance with the judgment and recommendation of the Board of Directors. By Order of the Board of Directors, Arieh Reichart President and Chief Executive Officer Dated: November 20, 2012
